Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OKLAHOMA

CHRISTOPHER C. J.,                        )
                                          )
              Plaintiff,                  )
v.                                        )       Case No. 19-CV-649-CDL
                                          )
KILOLO KIJAKAZI,                          )
Acting Commissioner of the                )
Social Security Administration1,          )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social

Security Administration (Commissioner) denying Title II Social Security disability

benefits. The parties have consented to proceed before a United States Magistrate Judge in

accordance with 28 U.S.C. § 636(c)(1), (2). For the reasons set forth below, the Court

reverses the Commissioner’s decision denying benefits and remands for further

proceedings in accordance with this order.

                                   Procedural History

       Plaintiff protectively filed an application for Title II Social Security disability

benefits on April 11, 2014, alleging a disability onset date of April 5, 2014. Plaintiff

referenced the following as impairments limiting his ability to work: left foot, knees, back,



1
        Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi is substituted as
the defendant in this action, effective upon her appointment as Acting Commissioner of
Social Security in July 2021. No further action need be taken to continue this suit by reason
of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 2 of 8




left hip, hands, arthritis, swelling, and a partial foot amputation. Prior to the onset date,

Plaintiff worked as an autobody mechanic. The Commissioner denied Plaintiff’s

application on initial review and upon reconsideration. Plaintiff thereafter requested a

hearing before an Administrative Law Judge (ALJ). At the hearing, the Plaintiff and a

vocational expert (VE) testified. The ALJ subsequently issued a decision finding the

Plaintiff not disabled. (R. 15-23). The Appeals Council denied review (R. 1-6), and

Plaintiff initiated a timely appeal to this Court. Accordingly, the Court has jurisdiction to

review the ALJ’s decision under 42 U.S.C. § 405(g).

                                   Standard of Review

       Judicial review of a Commissioner’s disability determination “‘is limited to

determining whether the Commissioner applied the correct legal standards and whether the

agency’s factual findings are supported by substantial evidence.’” Noreja v. Comm’r Soc.

Sec., 952 F.3d 1172, 1177 (10th Cir. 2020) (citing Knight ex rel. P.K. v. Colvin, 756 F.3d

1171, 1175 (10th Cir. 2014)). “Substantial evidence is more than a mere scintilla and is

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. at 1178 (quoting Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

2005)); see also Biestek v. Berryhill, __ U.S. __, 139 S. Ct. 1148, 1154 (2019). “Evidence

is not substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Noreja, 952 F.3d at 1178 (quoting Grogan, 399 F.3d at 1261-62).

       So long as supported by substantial evidence, the agency’s factual findings are

“conclusive.” Biestek, 139 S. Ct. at 1152 (quoting 42 U.S.C. § 405(g)). Thus, the court may



                                             2
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 3 of 8




not reweigh the evidence or substitute its judgment for that of the agency. Noreja, 952 F.3d

at 1178 (quoting Knight, 756 F.3d at 1175).

                                    Agency Proceedings

       The Social Security Act (the Act) provides disability insurance benefits to

qualifying individuals who have a physical or mental disability. See 42 U.S.C. § 423. The

Act defines “disability” as an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” See 42 U.S.C. § 423(d)(1)(A).

       The Commissioner uses a five-step, sequential process to determine whether a

claimant is disabled and, therefore, entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(i)-

(v). A finding that the claimant is disabled or is not disabled at any step ends the analysis.

See id.; see also Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Williams v.

Bowen, 844 F.2d 748, 751 (10th Cir. 1988)).

       At step one, the claimant must demonstrate that he is not engaged in any substantial

gainful activity. See Lax, 489 F.3d at 1084 (citation omitted). Here, the ALJ determined

Plaintiff had not engaged in substantial gainful activity since the alleged onset date of April

5, 2014. The ALJ’s determination at step one is not challenged and is supported by

substantial evidence.

       At step two, the claimant must establish an impairment or combination of

impairments that is severe. See Lax, 489 F.3d at 1084 (quoting Grogan, 399 F.3d at 1261).

A claimant who does not have a severe impairment is not disabled. See Williams, 844 F.2d

                                              3
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 4 of 8




at 751. Here, the ALJ determined that Plaintiff has severe impairments of the left foot

(partial amputation) and left knee osteoarthritis. (R. 17). The ALJ also found the Plaintiff

to have medically determinable impairments of obesity, hypertension, right knee pain, left

hip pain, bilateral wrist pain with possible carpal tunnel syndrome, and mental confusion

due to medication and pain, but the ALJ found that those impairments caused only minimal

limitations on Plaintiff’s ability to perform basic work activities, such that he found those

impairments to be non-severe. (Id.). Having found severe impairments at step two, the ALJ

properly proceeded to step three.

       At step three, the ALJ determines whether the claimant’s severe impairment or

impairments are equivalent to one that is listed in Appendix 1 of the regulation, which the

Commissioner “acknowledges are so severe as to preclude substantial gainful activity.”

Williams, 844 F.2d at 751 (internal quotation and citation omitted); see 20 C.F.R. §

404.1520(d); 20 C.F.R. Pt. 404, subpt. P, app. 1 (Listings). If the claimant has an

impairment that meets all criteria of a Listing, the claimant is presumed to be disabled and

is entitled to benefits. Otherwise, the ALJ proceeds to step four.

       At step three in this case, the ALJ found that Plaintiff’s impairments do not meet or

equal the criteria for any Listing. In reaching this conclusion, the ALJ “placed specific

emphasis” on the Listings under Sections 1.00 (Musculoskeletal System) and 4.00

(Cardiovascular system), but found the Plaintiff’s impairments did not meet or equal the

criteria for any Listing. In accordance with this finding, the ALJ proceeded to step four.

       At step four, the claimant must show that his impairment or combination of

impairments prevents him from performing work he has performed in the past. If the

                                             4
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 5 of 8




claimant can perform his previous work, he is not disabled. Step four includes three distinct

phases. See Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996). The ALJ first

determines the claimant’s residual functional capacity (RFC) based on all the relevant

medical and other evidence. 20 C.F.R. § 404.1520(e). The ALJ next determines the

physical and mental demands of the claimant’s past relevant work. Winfrey, 92 F.3d at

1023 (citing 20 C.F.R. § 404.1520(e)). Finally, the ALJ determines whether the RFC from

phase one allows the claimant to meet the job demands found in phase two. Id.

       Here, the ALJ determined that Plaintiff has the RFC to perform “sedentary work as

defined in 20 CFR 404.1567(a).” (R. 18). The ALJ further found that

       [t]he claimant can lift or carry 20 pounds occasionally and lift or carry 10
       pounds frequently. Pushing and pulling limitations are consistent with his
       lifting and carrying limitations. He can stand/walk for only 15 minutes at a
       time for a total of 2 hours in an 8-hour workday. He can sit for 6 hours in 8-
       hour workday with regular breaks. He would need to use his cane as needed.
       He can occasionally climb stairs and ramps. He cannot climb ropes, ladders,
       or scaffolds. He can occasionally crouch, crawl, stoop, bend, kneel, balance,
       and occasionally handle, finger, and feel.

(Id.). The ALJ determined that, in light of the RFC, Plaintiff could not perform his past

work in automotive body repair, which was performed at the medium exertion level with a

specific vocational preparation (SVP) of 7. (See id. at 22). As a result, the ALJ proceeded

to step five.

       The claimant bears the burden on steps one through four. Lax, 489 F.3d at 1084. If

the claimant satisfies this burden, thus establishing a prima facie case of disability, the

burden of proof shifts to the Commissioner to show at step five that the claimant retains




                                             5
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 6 of 8




the capacity to perform other work available in the national economy, in light of the

claimant’s age, education, and work experience. Id.

       At step five of the analysis, the ALJ found that, “[c]onsidering the claimant’s age,

education, work experience, and [RFC], there are jobs that exist in significant numbers in

the national economy that the claimant can perform.” (R. 22). Relevant to step five, the

ALJ posed a hypothetical individual to the VE at the hearing. Contrary to the ALJ’s RFC,

which included a limitation that the plaintiff could only “occasionally handle, finger, and

feel” (R. 18) (emphasis added), the ALJ’s hypothetical to the VE stated that the individual

“would be able to frequently finger, handle, and feel.” (R. 54) (emphasis added).

       The VE testified that a person with the hypothetical limitations would be able to

perform sedentary jobs such as an Order Clerk (DOT # 209.567-014), with 180,000 such

jobs in the national economy, sedentary Production Assembler (DOT # 715.687-094), with

260,000 jobs in the national economy, and sedentary Machine Operator (DOT 673.685-

042), with 91,000 jobs in the national economy. (R. 55). Relying on the VE’s testimony,

the ALJ found that the Plaintiff “is capable of making a successful adjustment to other

work that exists in significant numbers in the national economy.” (R. 23). Therefore, the

ALJ concluded that Plaintiff was not under a disability, as defined in the Social Security

Act, from April 5, 2014 through the date of the decision. (Id.).

                                  Plaintiff’s Argument

       Plaintiff raises one issue. He argues that the ALJ erred in finding that the Plaintiff

could perform jobs of Order Clerk, Product Assembler, and Machine Operator, each

requiring at least frequent handling and fingering, where the ALJ’s RFC limited Plaintiff

                                             6
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 7 of 8




to only occasional handling, fingering, and feeling. (Doc. 18 at 2-3). That alleged error was

the result of the ALJ’s hypothetical to the VE, which failed to include the RFC limitation

of occasional fingering and handling. (See id.).

                                          Analysis

       VE “testimony elicited by hypothetical questions that do not relate with precision

all of a claimant’s impairments cannot constitute substantial evidence to support the

[Commissioner’s] decision.” Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir. 1991)

(quoting Ekeland v. Bowen, 899 F.2d 719, 724 (8th Cir. 1990)); see also Carr v. Comm’r

Soc. Sec. Ass’n, 734 F. App’x 606, 611 (10th Cir. 2018) (unpublished).

       Here, it is apparent that the hypothetical posed to the VE did not include the

limitation to occasional handling, fingering, and feeling and instead stated the limitation as

frequent handling, fingering, and feeling. Based on the hypothetical for frequent handling,

fingering, and feeling, the VE identified the jobs of Order Clerk, Production Assembler,

and Machine Operator. Each of those jobs required at least frequently fingering and

handling, and those requirements would not be able to be performed by Plaintiff, who was

found to have an RFC limited to only occasionally fingering and handling.

       The Commissioner acknowledges that the ALJ’s RFC, as written in the decision,

“would preclude the jobs the [VE] identified.” (Doc. 20 at 7). However, the Commissioner

argues that the Court should determine that the “ALJ’s intention was to limit Plaintiff to

either frequent fingering, handling, and feeling or no manipulative limitations at all.” (Id.).

The Commissioner also asserts that, “while an inconsistency between an ALJ’s



                                              7
Case 4:19-cv-00649-CDL Document 22 Filed in USDC ND/OK on 09/07/21 Page 8 of 8




hypothetical question to the [VE] and his RFC could support remand in some cases, here,

it does not.” (Id. at 11).

       The Court declines the Commissioner’s invitation to glean a different intent to the

ALJ than what is contained in the ALJ’s written RFC. There is no ambiguity in the ALJ’s

written RFC limitation of occasional fingering and handling. (R. 18). The ALJ also noted

that Dr. Gibson provided a functional assessment that the plaintiff “would be limited to

occasional reaching in all directions, handling, fingering, and feeling because of left hand

pain and weakness,” which is consistent with the ALJ’s written RFC limitation to

occasional fingering and handling. (R. 21). On this record, the Court cannot determine the

ALJ’s intent differently than the written RFC set forth in the decision. The Court also notes

that the burden at step five is the Commissioner’s. The ALJ’s failure to include the proper

RFC limitation in the hypothetical question posed to the VE was erroneous. As a result,

the decision is not supported by substantial evidence and must be reversed and remanded.

Hargis, 945 F.2d at 1492; Carr, 734 F. App’x at 611-12.

                                        Conclusion

       The ALJ’s decision is not supported by substantial evidence. Therefore, the decision

of the Commissioner finding Plaintiff not disabled is reversed and remanded for further

proceedings, including a proper step-five analysis, consistent with this opinion.

       ORDERED this 7th day of September, 2021.



                                                  Chr
                                                    ist
                                                      ineD.Li
                                                            tt
                                                             le
                                                  Uni
                                                    tedSta
                                                         tesMagi
                                                               st
                                                                rat
                                                                  eJudge


                                             8
